DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #10,530,616 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-15, 17-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to a transmitting device comprises an output node; at least one driver circuit to drive an output data signal onto the output node; transition equalization circuitry driving the output node with a drive strength that varies depending on a magnitude of change of digital data; wherein the transition equalization circuitry drives the output node by injecting current responsive to a first data transition being a positive transition, and sinking current from the output node responsive to a second data transition being a negative transition. Closest prior art, Chau, discloses a transmitting device comprises an output node; at least one driver circuit to drive an output data 
Regarding claims 3-13:
Claims 3-13 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest wherein the transition equalization circuitry drives the output node by injecting current responsive to a first data transition being a positive transition, and sinking current from the output node responsive to a second data transition being a negative transition as recited in claims 14 and 18 for the same reason stated in claim 1 above.
Regarding claims 15 and 17:
Claims 15 and 17 are allowed as being dependent on claim 14.
Regarding claim 20:
Claim 20 is allowed as being dependent on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conrow et al. US 2014/0266320.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JANICE N TIEU/Primary Examiner, Art Unit 2633